FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 8, 2022

                                      No. 04-22-00725-CV

                                      David Gene BECKA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1257
                     Honorable Andrew Wyatt Carruthers, Judge Presiding


                                         ORDER
        On October 4, 2022, the magistrate judge signed an order for extended outpatient mental
health services for Appellant David Gene Becka.
        Under the Health and Safety Code, Appellant’s notice of appeal was due within ten days
after the order was signed. See TEX. HEALTH & SAFETY CODE ANN. § 574.070(b); In re J.A., 53
S.W.3d 869, 871 (Tex. App.—Dallas 2001, no pet.). Thus, Appellant’s notice of appeal was due
on October 14, 2022. See TEX. HEALTH & SAFETY CODE ANN. § 574.070(b).
        On October 28, 2022, Appellant filed a notice of appeal; the notice of appeal was late.
See id. However, Appellant’s notice of appeal was filed within fifteen days after the deadline for
filing the notice of appeal. See TEX. R. APP. P. 26.3. We will imply a motion for extension of
time. See Verburgt v. Dorner, 959 S.W.2d 615 (Tex. 1997) (“[A] motion for extension of time is
necessarily implied when an appellant acting in good faith files a [notice of appeal] beyond the
time allowed by Rule [26.1], but within the fifteen-day period in which the appellant would be
entitled to move to extend the filing deadline under Rule [26.3].”).
        We ORDER Appellant to file a motion for extension of time that reasonably explains the
need for an extension within TEN DAYS of the date of this order. See TEX. R. APP. P. 26.3
(citing TEX. R. APP. P. 10.5(b)); In re E.K.C., 486 S.W.3d 614, 616 (Tex. App.—San Antonio
2016, no pet.). If Appellant fails to file a motion as ordered, we will dismiss this appeal for want
of jurisdiction without further notice. See TEX. R. APP. P. 42.3(a), (c).
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court